FILED
                             NOT FOR PUBLICATION                             MAY 22 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROLAND HILLS,                                     No. 11-56611

               Plaintiff - Appellant,             D.C. No. 3:09-cv-01919-WQH-
                                                  WVG
  v.

SERVICE EMPLOYEES                                 MEMORANDUM *
INTERNATIONAL UNION; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Roland Hills appeals pro se from the district court’s summary judgment in

his action alleging federal law violations in connection with his union’s failure to

pursue a grievance for race discrimination and to provide him with various union


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
documents. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Leong v. Potter, 347 F.3d 1117, 1123-24 (9th Cir. 2003). We affirm.

      The district court properly granted summary judgment on Hills’s

discrimination claims because Hills failed to raise a genuine dispute of material

fact as to whether he was a victim of intentional discrimination. See Beck v. United

Food & Commercial Workers Union, Local 99, 506 F.3d 874, 882-85 & n.4 (9th

Cir. 2007) (discussing the analytical framework applicable to a race discrimination

claim against a union under Title VII, and explaining that “a union member must

. . . introduce evidence that the member ‘was singled out and treated less favorably

than others similarly situated on account of race’” (citation omitted)); El-Hakem v.

BJY Inc., 415 F.3d 1068, 1075 (9th Cir. 2005) (“[T]he ‘legal principles guiding a

court in a Title VII dispute apply with equal force in a § 1981 action.’” (citation

omitted)). Moreover, Hills failed to raise a triable dispute as to whether there was

an agency relationship between the local union and the international union. See

Laughon v. Int’l Alliance of Theatrical Stage Emps., Moving Picture Technicians,

Artists & Allied Crafts of the U.S. & Can., 248 F.3d 931, 935 (9th Cir. 2001)

(factors for determining whether an agency relationship exists); Moore v. Local

Union, 569 of Int’l Bhd. of Elec. Workers, 989 F.2d 1534, 1543 (9th Cir. 1993)

(identifying the limited circumstances under which an international union may be


                                           2                                    11-56611
liable for the actions of a local union). Furthermore, there is no individual liability

under Title VII. See Miller v. Maxwell’s Int’l Inc., 991 F.2d 583, 587 (9th Cir.

1993).

         The district court properly granted summary judgment on Hills’s National

Labor Relations Act (“NLRA”) claim because the NLRA does not apply to

employees of any State or a political subdivision thereof, and Hills is a county

employee. See Int’l Union of Operating Eng’rs v. County of Plumas, 559 F.3d
1041, 1044 (9th Cir. 2009) (section 152(2) of the NLRA provides that the term

“employer” excludes any State or political subdivision thereof; because a county is

a political subdivision of a state, it does not fall within the statute’s scope); see also

29 U.S.C. § 152(3) (“The term ‘employee’ . . . shall not include . . . any individual

employed . . . by any other person who is not an employer as herein defined.”).

         AFFIRMED.




                                            3                                      11-56611